UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,


            -against-                                            ORDER

                                                            16 Cr. 281 (PGG-6)
DAVID CHERRY,

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing of the Defendant will take place on

January 14, 2020 at 4:00 pm. in Courtroom 705 of the Thurgood Marshall United States

Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       December 2, 2019
